United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-2151
                      ___________________________

                              Christopher Franklin

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

                                  Jeffrey Young

                    lllllllllllllllllllll Defendant - Appellant

Charles L. Mosley; Jeremiah W. Nixon; George A. Lombardi; Tom Villmer; Tom
L. King; James O. Reed; Allen Luebbers; Michael White; Dennis Mayberry; Larry
     Bayyon; John/Jane Doe One; John/Jane Doe Two; John/Jane Doe Three;
                              John/Jane Doe Four

                          lllllllllllllllllllll Defendants
                                  ____________

                  Appeal from United States District Court
                for the Eastern District of Missouri - St. Louis
                                ____________

                          Submitted: March 10, 2015
                             Filed: June 25, 2015
                               ____________

Before MURPHY and SHEPHERD, Circuit Judges, and BROOKS,1 District
Judge.

     1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas, sitting by designation.
                                    ____________

BROOKS, District Judge.

       Christopher Franklin claims that Jeffrey Young, an assistant caseworker at the
facility where Franklin was incarcerated, violated the Eighth Amendment by failing
to protect him from sexual assault by another inmate. Specifically, Franklin alleges
that Young was deliberately indifferent to a substantial risk that he would be sexually
assaulted by inmate Charles Mosley. Young moved for summary judgment on the
ground of qualified immunity. The district court2 denied Young’s motion for
summary judgment, holding that factual disputes prevented the court from
determining whether Young violated Franklin’s rights under the Eighth Amendment.
Young filed this interlocutory appeal, arguing that the district court erred in denying
him qualified immunity on these facts because there was no evidence that Franklin
faced a substantial risk of harm while incarcerated or that Young was deliberately
indifferent to Franklin’s safety.

        When reviewing an interlocutory appeal from the denial of a motion for
summary judgment, we must first address our jurisdiction. Austin v. Long, 779 F.3d
522, 524 (8th Cir. 2015) (citing White v. McKinley, 519 F.3d 806, 812 (8th Cir.
2008)). “Summary judgment determinations are appealable when they resolve a
dispute concerning an abstract issue of law relating to qualified immunity—typically,
the issue whether the federal right allegedly infringed was clearly established.” Id.
(citing Behrens v. Pelletier, 516 U.S. 299, 313 (1996)). However, a district court's
summary judgment order denying qualified immunity may not be appealed “insofar
as [it] determines whether or not the pretrial record sets forth a genuine issue of fact
for trial.” Id. (citing Johnson v. Jones, 515 U.S. 304, 319–20 (1995)). “This court


      2
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.

                                          -2-
does not have jurisdiction to consider an interlocutory summary-judgment qualified-
immunity appeal if at the heart of the argument is a dispute of fact.” White, 519 F.3d
at 812-13 (citing Pace v. City of Des Moines, 201 F.3d 1050, 1053 (8th Cir. 2000)).
“Even if a defendant frames an issue in terms of qualified immunity, we should
determine whether he is simply arguing that the plaintiff offered insufficient evidence
to create a material issue of fact.” Id. (internal citation omitted).

       Essentially, Young argues that the district court erred in finding a genuine
dispute of material fact over whether he violated Franklin’s Eighth Amendment
rights. By challenging the district court's finding on sufficiency of the evidence,
Young is “asking us to engage in the time-consuming task of reviewing a factual
controversy about intent.” Austin, 779 F.3d at 524. This is “precisely the type of
controversy that the [Supreme] Court concluded should not be subject to interlocutory
appeal” because of unnecessary delay, the “comparative expertise of trial and
appellate courts, and wise use of appellate resources.” Id. (quoting Johnson, 515 U.S.
at 317).

       For these reasons, we lack jurisdiction to consider whether the pretrial record
sets forth a genuine issue of material fact, and therefore this appeal is dismissed .

                       ______________________________




                                         -3-